Citation Nr: 1550982	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than July 20, 2012 for award of a 100 percent disability rating for Meniere's disease with hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Clive Hansen, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In his July 2014 Notice of Disagreement with the May 2014 rating decision, the Veteran listed an issue of entitlement to retroactive award of SMC at the "s" rate to date of award of 100 percent for Meniere's disease.  The RO has not adjudicated whether SMC at the "s" rate is warranted.  Therefore, Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increase in the rating assigned for his Meniere's disease with hearing loss and tinnitus on July 20, 2012.

2.  It is factually ascertainable that the criteria to support the assignment of a 100 percent rating for the Veteran's Meniere's disease with hearing loss and tinnitus were met as of August 8, 2011.  

3.  It is not factually ascertainable that the Veteran's Meniere's disease with hearing loss and tinnitus underwent an increase to 100 percent disabling between July 20, 2011 and August 8, 2011.  



CONCLUSION OF LAW

The criteria for an effective date of August 8, 2011, but no earlier, have been met for award of a 100 percent disability rating for Meniere's disease with hearing loss and tinnitus.  38 U.S.C.A. §§ 5101(a), 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014), 3.102, 3.400(o) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in July 2012.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file and VA provided an adequate examination in September 2012.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



Merits

In an August 2004 rating decision, the RO granted service connection for tinnitus, hearing loss, and peripheral vestibular weakness, vertigo, and denied service connection for Meniere's disease.  Following notification of the decision and of his appellate rights, the Veteran initiated an appeal to the Board of the ratings assigned for peripheral vestibular weakness and the denial of service connection for Meneire's disease in October 2004.  In a March 2006 decision, the Board granted service connection for Meniere's syndrome and remanded to the RO the issue of an initial compensable disability rating for peripheral vestibular weakness.  In a May 2006 rating decision, the RO implemented the Board's grant of service connection for Meniere's disease and assigned a 30 percent disability rating.  In compliance with the Board's Remand directive, the RO issued a Supplemental Statement of the Case in June 2006 on the issues of the ratings for peripheral vestibular disorder due to Meniere's disease, and the ratings for tinnitus and for hearing loss, both due to Meniere's disease.  Following additional action by the RO and the Veteran, the case was resolved as to all ratings issues involving Meniere's disease by a decision issued by the Board in April 2007.  

A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 2014).  The definition of a claim, effective for this case, is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  The definition of an informal claim, effective for this case, is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  

Following resolution of the earlier appeal in the April 2007 Board decision, VA next received a claim for an increased rating with regard to disability due to Meniere's disease in November 2007.  The RO granted an increase in an unappealed February 2008 rating decision.  

On July 20, 2012, the RO next received a claim for an increased disability rating with regard to his Meniere's disease.  In a December 2012 rating decision, the RO denied a claim for increased disability ratings for peripheral vestibular weakness, vertigo due to Meniere's disease, for bilateral sensorineural hearing loss due to Meniere's disease, and for tinnitus due to Meniere's disease; each of these disabilities was rated separately.  The Veteran appealed those determinations to the Board.  

In a May 20, 2014 decision, the Board granted the Veteran's appeal of the December 2012 denial.  In so doing the Board granted a 100 percent disability rating for Meniere's disease.  The Board explained in its decision that the single 100 percent rating was more favorable to him that separately rating the bilateral hearing loss, tinnitus, and peripheral vestibular weakness and vertigo.  The Board did not assign an effective date for the 100 percent rating.  

In the May 29, 2014 rating decision on appeal, the RO implemented the 100 percent rating granted by the Board and the RO exercised its discretion in assigning July 20, 2012 as the effective date for that rating.  The Veteran initiated and perfected an appeal of the effective date assigned for the 100 percent rating.  In the March 2015 Statement of the Case, the RO explained that it based the effective date on the dated that the Veteran filed a claim for an increased rating, July 20, 2012.  

In general, the effective date an award will be the date of receipt of the claim or the date entitlement arose based on the facts found, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  For claims for increase (as opposed to disagreements with the initial rating assigned), the award of a higher rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o) (2015).  This exception to the general rule of assigning an effective date no earlier than the date of claim is based on Congress' intent to allow for a one-year grace period for filing a claim for an increase in the disability, as shown by the evidence.  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

During a September 2012 VA examination, the Veteran reported that he fell and fractured his right hip on August 8, 2011 when he lost his balance due to a dizzy spell associated with his Meniere's disease.  Treatment records from Dr. "C.G." document that the Veteran was admitted to a private hospital on August 8, 2011 following a fall and was treated for a right hip fracture.  In the December 2012 rating decision, the RO granted service connection for a right hip disability.  The only theory of entitlement raised by the record was that of secondary service connection; i.e., that dizziness due to the Veteran's Meneire's disease had caused the fall in which he fractured his right hip.  The RO described his right hip disability as status post fracture associated with Meniere's disease.  Thus, the RO has already found that the cause of the right hip fracture sustained in a fall was dizziness due to Meniere's disease.  

As VA has already found as fact that the Veteran's fall was due to his Meniere's disease, the Board resolves reasonable doubt in the Veteran's favor and concludes that his Meniere's disease had undergone an increase in disability at the time of his fall.  This is supported by the determination following his July 20, 2012 claim that his Meniere's disease had indeed increased in severity.  

It is thus factually ascertainable that an increase in disability of the Veteran's Meniere's disease occurred on August 8, 2011.  The Veteran's claim for an increase was received in July 2012, within one year of August 8, 2011.  Hence, an effective date of August 8, 2011, for the increase to 100 percent, is warranted.  

There is no evidence in the period from July 12, 2011 to August 8, 2011 from which it is factually ascertainable that an increase occurred.  The preponderance of evidence is, therefore, against assigning an effective date earlier than August 8, 2011 for the increase.  There is no reasonable doubt to be resolved as to whether an 

(CONTINUED ON NEXT PAGE)
effective date for the increase prior to August 8, 2011 is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).  


ORDER

An effective date of August 8, 2011 is granted for the award of a 100 percent disability rating for Meniere's disease with hearing loss and tinnitus, subject to the laws and regulations governing the disbursement of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


